Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to applicants’ amendment of 30 April 2021. The amendments to the claims have overcome the 35 USC 112(b) rejection over claims 9-19 and 25, the provisional obviousness-type double patenting rejection over 15/762146 and the art rejections over WO 2015/057944, U.S. patent 7,777,233 and U.S. patent application publication 2010/0289009. The processes claimed in the copending application and the processes taught in the prior art references is different from that now claimed and thus they would not produce quantum dots having the claimed structure. Applicant's arguments with respect to the remaining objections and rejections have been fully considered but they are not persuasive. 
The terminal disclaimer filed on 7 May 2021 in application 15/761,670 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of this application has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the provisional obviousness-type double patenting rejection over 15/761670 is withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The disclosure is objected to because of the following informalities: 
Paragraphs [072], [083] and [088] and embodiments 1-9 discuss forming layers sequentially but there is no support upon which the first layer is formed. A layer is, by definition, 
Paragraph [056] states the Group VI elements may include O, S, Se, Te, Po and Lv, but these elements are the all elements in Group VI, which can combine with a Group II metal to form a quantum dot. The Group VI transition metals Cr, Mo, W and Sg do not combine with a Group II metal to form a quantum dot. 
The addition to paragraph [073] is unclear in its meaning since it is unclear how inner nanocrystals and outer nanocrystals spatially relate to the two layers and to each of the two layers. Appropriate correction is required.
The amendment to paragraph [056] did not overcome the previous objection since O, S, Se, Te, Po and Lv, are the only elements in Group VI, which can combine with a Group II metal to form a quantum dot. The amendment to paragraph [073] did not address or overcome the previous objection since paragraphs [072], [083] and [088] and embodiments 1-9 discuss forming layers sequentially but there is no support upon which the first layer is formed. The objections are maintained.

The amendment filed 30 April 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall 
The addition to paragraph [073] stating “In one embodiment, the two layers of thin-film compounds may include inner and outer nanocrystals.”
Applicant is required to cancel the new matter in the reply to this Office Action.
There is no teaching or suggestion in the originally filed disclosure that the two formed layers may include inner and outer nanocrystals. Applicants argue that paragraphs [098]-[0100] support this amendment but pargraph [0098] teaches the inner and outer nanocrystals are the two thin-film compounds. This is different from what was added. The addition teaches that the thin-film compounds include, or contain, inner and outer nanocrystals which means the inner and outer nanocrystals are present in the compound; not that the inner and outer nanocrystals are the two compounds. 
Claim Rejections - 35 USC § 112
	Claims  3, 4, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 23 is indefinite since it depends from canceled claim 6. 
	Claim 21 is indefinite since it teaches a semiconductor device accordingly to claim 3, but claim 3 is not directed to a device, but to a QD material. It is suggested to amendment the preamble of claim 21 so that it is the same as that of claims 20 and 22 to overcome the rejection.

	Applicants did not address the previous rejection over claim 23 and thus it is maintained. 

	Claims 1-4, 7, 8, 20-22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicants amended claim 1 to now state the QD material has a gradient alloy composition structure. The originally filed disclosure teaches that it is each QD unit that has a gradient alloy composition structure in paragraphs [015], [052] and [053] and originally filed claim 1.
	Claim 1 also now teaches there is a continuous alloy structure that is formed at the boundary of the first and second QD units. There is no thickness limitation claims and thus it reads on embodiments where the continuous alloy structure has any thickness. The originally filed disclosure teaches, in paragraphs [020] and [062] and originally filed claim 6, that it is the two monoatomic layers or two unit-cell layers at the boundary of the first and second QD units that have a continuous alloy structure. Thus claim 1 includes new matter since the newly claimed QD material composition and boundary layer continuous alloy structure thickness are not 
Allowable Subject Matter
Claims 9-19 and 25 are allowed.
	The claimed process is not taught or suggested by the cited art of record. The closest art is U.S. patents 7,935,419 and 7,767,260 and U.S. patent application publication 2014/0022779 which teach forming core/shell QD material including those with gradient alloy shells by the SILAR method, they do not teach or suggest the claimed cation exchange step where the cations from the core and shell or the two layers diffuse into each other which creates a gradient alloy structure different from those taught. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/21/21